Exceptions overruled. This is a bill brought in the Land Court to determine the validity and effect of a zoning by-law amendment of the town of Arlington. This amendment would change the zoning from “Residence B” to “Residence C” of about 12,000 square feet of land owned by the defendant, Wilfert. The judge ruled that the amendment was invalid and the defendants excepted. Our review of the record convinces us that this was clearly spot zoning and that the judge’s decision was right. Gricus v. Superintendent & Inspector of Bldgs. of Cambridge, 345 Mass. 687, 690. In view of the foregoing the exclusion of the opinion of the defendant Wilfert as to whether there was a shortage of apartments in Arlington in 1962 did not constitute prejudicial error. The judge’s denial of several of the defendant Wilfert’s requests for rulings “as being requests for findings of fact or inapplicable to the facts found” likewise was not error.